Citation Nr: 0604834	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1966, during which time he was in Vietnam from March 8 to 
June 10, 1965.

The veteran was born in 1943 and died in May [redacted], 1988.

This appeal is from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

The appellant, who is the veteran's widow, having married him 
in October 1967, testified before a Veterans Law Judge at the 
VARO in Huntington, WV, in July 2005; a transcript is of 
record.

At the time of the hearing, a written waiver was introduced 
for additional evidence on the case which has now been 
received and is filed in the claims folder.

Issue #2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate issue #1.

2.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange.

3.  The veteran died on May [redacted], 1988.

4.  Competent evidence and medical opinion establishes a 
reasonable nexus between the cause(s) of the veteran's death 
and service including exposure to Agent Orange.



CONCLUSION OF LAW

Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Additional records are undoubtedly available, and relatively 
minimal development of the evidence has been undertaken.  
However, in this case, because it is possible, based on the 
evidence now of record, to fully resolve the case on the 
substantive merits of issue #1 at this time, it is 
unnecessary to further delay the claim in order to undertake 
such development.  Based on the evidence of record and the 
definitive medical opinion provided in association therewith, 
and thus the resolution effectuated herein, the Board can 
stipulate that the applicable mandates of the VCAA and 
implementing regulations are met with regard to issue #1. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the VA Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service medical records are essentially noncontributory. 

The death certificate shows that the veteran died in May 
1988, and lists the immediate cause of death as cardiac 
arrest due to, or as a consequence of, metastatic thyroid 
cancer.  Other conditions present at the time of death 
included metastases to the spinal cord with paraplegia.  An 
autopsy was not performed.

Clinical records and assessments are in the file from the 
Ohio State University and Mt. Carmel Medical Center Hospitals 
wherein the veteran was seen from the 1970's until his death.  
The noted Ohio State diagnosis was metastatic follicular cell 
thyroid cancer.

The appellant testified at great length as to the comments 
and opinions that had been rendered after her husband's death 
as to his exposure to Agent Orange and how that may have 
impacted his death.  It has been noted that before the 
veteran died, he had had recurrent episodes of at least four 
bouts of cancer including involving various body and organ 
areas. 

The appellant has submitted extensive treatise and other 
print media materials relating to Agent Orange and various 
sarcomas.  She has argued that the redefining by VA of what 
constitutes a soft tissue sarcoma fully includes the 
cancer(s) from which her husband suffered and which caused 
his death.

Since the hearing, the appellant has submitted a statement 
from a private medical expert and physician, dated in August 
2005, to the effect that it was his professional opinion, 
based on a review of the complete medical reports, that the 
veteran's "thyroid carcinoma was as likely as not related to 
exposure to Agent Orange".  (emphasis added). 

In this case, the veteran is presumed to have been exposed to 
the dioxins via the defoliant Agent Orange while in Vietnam.  
Collaterally, it is also appropriate to the discussion herein 
to note that a great deal has been relatively recently 
learned through VA and other research about the impact of 
dioxin exposure and subsequent disease processes, knowledge 
and insights which are reflected in the regulatory revisions 
which have recently taken place and are cited above.

In this case, a medical expert has opined that it is as 
likely as not that there was an association between the 
Vietnam Agent Orange exposure and resultant dioxins in the 
veteran's system and the cause(s) of his death.  The Board is 
precluded by law and judicial mandate from substituting any 
alternative judgment for that expert opinion; and resolving 
all doubt in the appellant's favor, the claim for service 
connection for the cause of the veteran's death is granted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

Given the grant of service connection for the cause of the 
veteran's death, it would seem logical that there might 
likely be entitlement to certain educational benefits to 
designated  members of his family.  

However, it is entirely unclear from the information of 
record as to what educational benefits are being claimed, and 
by whom, and that issue has not been fully addressed by the 
RO.  Accordingly, the Board is unable to further process that 
issue at this time without additional development.

Accordingly the case is remanded for consideration of that 
issue as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should clarify and fully and 
comprehensively address the nature of the 
appellant's claim for educational 
benefits including in relation to the 
grant of service connection for the cause 
of the veteran's death herein made by the 
Board, and a determination should be made 
as to the entitlement involved.  

3.  If the decision remains 
unsatisfactory to the appellant, a SSOC 
should be issued and the appellant and 
her representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned on that 
issue to the Board for further appellate 
review.  The appellant need not do 
anything further in that regard until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


